        Case 1:21-cv-00269-HBK Document 2 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLYLE LEE COLE,                                Case No. 1:21-cv-00269-HBK
12                       Petitioner,                   ORDER TRANSFERRING CASE TO THE
                                                       CENTRAL DISTRICT OF CALIFORNIA
13           v.
                                                       (Doc. No. 1)
14    UNITED STATES OF AMERICA,
15                       Respondent.
16

17          Petitioner is proceeding on his petition for writ of habeas corpus filed pursuant to 28 U.S.C.

18   § 2241. (Doc. No. 1). Petitioner, a prisoner incarcerated in Santa Barbara County, which is located

19   within the jurisdiction and venue of the Western Division of the United States District Court for

20   the Central District of California, challenges his February 24, 2014 federal sentence and conviction

21   entered by the Fresno Division of this Court.

22          Here, Petitioner brings his claims under § 2241, pursuant to the savings clause of § 2255.

23   “[A] habeas petition filed pursuant to § 2241 must be heard in the custodial court . . . even if

24   the § 2241 petition contests the legality of a sentence by falling under the savings clause.”

25   Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000). Thus, the Court finds in its discretion

26   “and in furtherance of justice” that the petition should be transferred to the Central District of

27   California. 28 U.S.C. §§ 1404(a), 2241(d).

28
        Case 1:21-cv-00269-HBK Document 2 Filed 03/04/21 Page 2 of 2


 1            Accordingly,
 2
        1. The Clerk shall transfer this action to the United States District Court for the Central District
 3
              of California, Western Division; and
 4
        2. All future filings shall reference the new case number assigned and shall be filed at:
 5

 6                                  United States District Court
                                    Central District of California
 7                                  Western Division
                                    255 East Temple Street
 8                                  Los Angeles, CA 90012-3332
 9
     IT IS SO ORDERED.
10

11
     Dated:      March 3, 2021
12                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
